Citation Nr: 0935788	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, classified as bursitis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2009.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the hearing, the Veteran indicated that he wished to 
withdraw the issues of entitlement to service connection for 
sciatica and residuals of a left ankle sprain.  Accordingly, 
these claims are not currently in appellate status before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Veteran contends that his current right shoulder disorder 
had its onset during his active service.  He points out that 
he was treated on numerous occasions during service with 
right shoulder complaints, and that he noted at time of 
service separation examination that he continued to have 
right shoulder problems.  

Review of the service treatment records (STRs) reflects that 
the Veteran was initially seen with right shoulder complaints 
in late 1996.  At that time, he reported that he had injured 
his right shoulder the year before when loading trucks.  He 
was told that he had a rotator cuff problem by the medical 
officer.  He was physically active but had modified his 
activities so as not to exacerbate his shoulder condition.  
Treatment included the taking of Motrin for pain.  In April 
1999, at the time of an inservice examination, he gave a 
history of right shoulder problems and a rotator cuff 
condition was noted on the report.  

In 2003, he was again seen for right shoulder pain.  He 
reported that this problem began in 1995.  His pain occurred 
with specific movements, to include those over his head.  On 
physical examination, he had full range of right shoulder 
motion.  He had a negative Neer sign.  He had a mildly 
positive Hawkins sign.  He had some pain and 4+/5 strength 
with supraspinatus and infraspinatus testing.  He had a 
strong nontender subscapularis tendon.  X-ray was interpreted 
as showing mild acromioclavicular (AC) joint space narrowing 
and Bigliani type 1/2 acromion.  The assessment was right 
shoulder pain, impingement versus partial thickness rotator 
cuff tear versus superior labrum anterior and posterior 
lesion.  

When examined by VA in March 2006, the Veteran gave a history 
of injuring his shoulder in 1995.  Treatment included 
strength training and cortisone shots for relief.  Current 
examination showed no deformity of the right shoulder.  X-ray 
was normal, and his range of motion of the right shoulder was 
complete.  The diagnosis was right shoulder bursitis, treated 
and resolved.  

Private records include a magnetic resonance imaging (MRI) 
report of the right shoulder from August 2007.  At that time, 
a full thickness supraspinatus tendon tear was noted.  

At the Veteran's personal hearing in April 2009, he provided 
testimony in support of his claim.  He also submitted 
treatment records showing that he had undergone surgical 
repair of a torn right shoulder rotator cuff in March 2009.  

Here, the evidence reflects inservice right shoulder 
problems.  Moreover, there is competent evidence of a current 
right shoulder disability.  It is certainly arguable that 
such could be related to active service.  There is, however, 
also medical argument that inservice problems resolved and 
that current problems are unrelated to active service.  It is 
the Board's conclusion that a VA examination and medical 
nexus opinion are necessary with respect to this claim.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make arrangements for the claims 
folder to be reviewed by a physician with 
appropriate expertise for a medical 
opinion to determine the nature and 
likely etiology of the Veteran's right 
shoulder disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.

Based upon the claims folder review, the 
examiner should provide an opinion with 
respect to any currently present disorder 
of the right shoulder as to whether there 
is a 50 percent or better probability 
that such disorder is related to the 
Veteran's military service.  The examiner 
should also provide the rationale for all 
opinions expressed.


3.  Readjudicate the Veteran's claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a supplemental 
statement of the case (SSOC) and afford 
the Veteran and his representative the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




